Citation Nr: 0200672	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-12 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to February 29, 1996, 
for the assignment of a 100 percent rating for service-
connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1976.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a February 1998 rating decision 
by the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which increased the 
disability evaluation for service-connected post-traumatic 
stress disorder (PTSD) to 100 percent effective from June 14, 
1996.  In an April 1999 rating decision, the RO determined 
that the assignment of an effective date of June 14, 1996 was 
erroneous and that the proper effective date for the 
assignment of a 100 percent evaluation was February 29, 1996.  

In a January 12, 2001, decision, the Board denied entitlement 
to an effective date prior to February 29, 1996, for the 
assignment of a 100 percent evaluation for PTSD.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
April 2001, the Court granted a Joint Motion for Remand and 
To Stay Proceedings in light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) and vacated the Board's January 
12, 2001 decision.  The matter has now been returned to the 
Board for further consideration.  


FINDINGS OF FACT

1.  On February 29, 1996, the RO received a written statement 
from the veteran requesting an increased evaluation of his 
service-connected PTSD.

2.  In a February 1998 rating decision, the RO determined 
that a 100 percent evaluation was warranted for the veteran's 
service-connected PTSD.

3. An increase in disability due to the veteran's service-
connected PTSD was not factually ascertainable prior to 
February 29, 1996.



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 29, 1996, for the assignment of a 100 percent 
evaluation for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  The record includes service medical 
records as well as VA outpatient treatment records dating 
from 1991, numerous VA examination reports, and medical 
records/evidence received from the Social Security 
Administration.  Significantly, no additional pertinent 
evidence has been identified by the veteran or his 
representative as relevant to this issue.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date for the assignment of a 100 percent evaluation for PTSD.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. 

The Board notes that in his November 2001 written argument, 
the veteran's representative asserts that this claim must be 
remanded to the RO in accordance with VAOPGCPREC 03-2001.  
However, VAOPGCPREC 03-2001 addresses the readjudication of 
finally decided claims under the VCAA; specifically, those 
decisions that became final during the period beginning on 
July 14, 1999 and ending on the date of enactment of the VCAA 
and that were issued because the claim was not well grounded.  
The present claim does not meet those criteria.  As 
previously noted, this case is before the Board on appeal of 
a February 1998 rating decision, which was appealed to the 
Board and subsequently to the Court.  This matter is now 
before the Board once again following a remand from the 
Court.  Consequently, the veteran has continuously pursued 
this claim since February 1998 and a decision has not become 
final.  Furthermore, the veteran's claim was not denied on 
the basis that it was not well grounded.  Thus, the 
representative's reliance upon VAOPGCPREC 03-2001 is 
misplaced in this instance.  The Board reiterates that the 
veteran's representative has not identified any evidence 
pertinent to this claim that is not already of record and 
both the veteran and his representative have been informed of 
the evidence necessary to support the veteran's claim of 
entitlement to an earlier effective date.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate his claim.  
The Board also notes that the veteran's representative 
submitted additional argument in November 2001.  
Consequently, this issue need not be referred to the veteran 
or his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

Service connection for PTSD was established by a January 1994 
rating decision and a 30 percent disability evaluation was 
assigned, effective from August 25, 1992.  The veteran did 
not appeal that determination.  On February 29, 1996, the RO 
received a written statement from the veteran requesting an 
increase in the disability rating for his PTSD.  The 30 
percent rating was initially continued and the veteran filed 
an appeal to the Board.  Through several subsequent rating 
actions, the evaluation was increased to 50 percent and 
finally to 100 percent.  The effective date of the 100 
percent rating has been established by the RO as February 29, 
1996, and the veteran, through counsel, argues that the 
proper effective date should be one year earlier, or February 
28, 1995.  

Under the version of Diagnostic Code 9411 for PTSD in effect 
during the time period in question, a 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
criteria under Diagnostic Code 9411 for a 100% rating have 
each been found to be an independent bases for granting a 
100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  The applicable 
statute specifically provides that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if an application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, 
if the increase became ascertainable more than one year prior 
to the date of receipt of the claim, then the proper 
effective date would be the date of the claim.  In a case 
where the increase became ascertainable after the filing of 
the claim, then the effective date would be the date of 
increase.  See generally Harper v. Brown, 10 Vet. App. 125 
(1997).  

The veteran seeks an earlier effective date based upon what 
he characterizes as the severity of his symptomatology prior 
to the filing of his claim with an emphasis on reported 
Global Assessment of Functioning (GAF) evaluations.  In this 
regard, the Board acknowledges that medical records 
pertaining to the period of time both prior to and subsequent 
to the filing of the veteran's February 29, 1996 claim do 
reflect a significant level of disability.  A June 1993 
medical record lists a GAF score of 45 and VA domiciliary 
records dated in early 1996 also show psychiatric 
symptomatology of a significant nature.  A report of VA 
hospitalization from June to August 1996 reflects a GAF 
evaluation of 55.  A VA examination report dated in November 
1996 reflects diagnoses that included PTSD and a GAF 
evaluation of 50.  A June 1997 hospitalization report also 
sets forth a diagnosis of PTSD and a GAF evaluation of 55.  

However, the record in this case clearly shows that the 
veteran's PTSD was not his only psychiatric disorder.  
Numerous medical records shows that the veteran suffers from 
alcohol abuse and a personality disorder as well as PTSD.  
Medical records received from the Social Security 
Administration dated from 1991 to 1994 indicate diagnoses of 
alcoholism, bipolar affective disorder, PTSD, and an avoidant 
personality disorder.  An October 1992 Social Security mental 
evaluation noted diagnoses of bipolar affective disorder, not 
otherwise specified (by self-report) and avoidant personality 
disorder.  In April 1994, the veteran was granted Social 
Security disability benefits in a decision that found the 
veteran was severely impaired due to alcoholism, bipolar 
affective disorder, and an avoidant personality disorder.  A 
review of the reports of VA hospitalization from June to 
August 1996 and in June 1997, as well as the reports of VA 
examination dated in November 1996, and March 1997 reveals 
diagnoses of PTSD and a personality disorder.  The November 
1996 VA examiner opined that a review of the veteran's 
records, interview information/observation, and current 
psychological testing suggested that at least part of his 
social and occupational impairment was due to a personality 
disorder and chronic alcohol dependence.  The same examiner 
conducted the March 1997 examination and reported that the 
personality disorder was likely responsible for at least 50 
percent of the impairment.  These medical records show that 
the veteran's symptoms were due, to a rather significant 
degree, to his nonservice-connected disorders.

Based on this record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that it 
was factually ascertainable that there was an increase in 
PTSD symptomatology during the one year period prior to 
February 29, 1996, which would warrant assignment of a 100 
percent rating.  The Board believes considerable weight 
should be given to the opinions of trained medical personnel 
who attributed a significant portion of the veteran's 
symptoms to a personality disorder and to an alcohol abuse 
disorder.  The symptoms attributable to these disorders are 
not for consideration.  Personality disorders are not 
injuries or diseases within the meaning of applicable 
legislation for service connection.  38 C.F.R. § 3.303(c).  
With regard to the alcohol abuse disorder, the Board notes 
that in an October 1998 decision, the Board granted 
entitlement to service connection (but not compensation) for 
an alcohol abuse disorder secondary to PTSD.  This grant was 
effected by rating decision in April 1999 with the RO 
assigning an effective date of October 28, 1996.  Therefore, 
even if the grant of service connection for alcohol abuse had 
been for compensation purposes, there is no basis for 
considering any symptoms due to alcohol abuse during the one 
year period prior to February 29, 1996.  

It appears that it was a subsequent October 1997 examination 
report (in which a different examiner noted a diagnosis of 
only PTSD and concluded that most of the veteran's disability 
was due to PTSD) that led the RO in February 1998 to 
determine that a 100 percent evaluation was warranted for the 
veteran's service-connected PTSD.  It may therefore be argued 
that it was not until October 1997 that it was factually 
ascertainable that an increase in PTSD symptoms occurred to 
warrant a 100 percent rating and that the proper effective 
date should actually be the date of the October 1997 
examination rather than the date of receipt of claim selected 
by the RO.  

At any rate, it is clear that it was not factually 
ascertainable during the one year period prior to the receipt 
of the veteran's claim on February 29, 1996, that such an 
increase in PTSD symptomatology had occurred.  Again, the 
earlier evidence received from the Social Security 
Administration showed diagnoses of alcoholism, bipolar 
affective disorder, and an avoidant personality disorder, and 
the veteran was found by that agency to be severely impaired 
due to those disorders.  However, the 1994 Social Security 
Administration decision awarding disability did not indicate 
any finding of impairment based on PTSD.  Furthermore, two VA 
examinations dated in November 1996 and March 1997 found at 
least part of the veteran's impairment to be due to his 
personality disorder and alcohol dependence.  While there was 
some medical uncertainty as to the degree of impairment due 
only to PTSD, it was not until October 1997 that it was 
determined by a medical professional that the PTSD was 
responsible for most of his impairment.  The preponderance of 
the evidence shows that until that time it was not factually 
ascertainable that an increase in PTSD to the level required 
for a 100 percent rating had occurred.  

With regard to the representative's reliance on GAF scores, 
the Board acknowledges a VA report showing treatment from 
February 21, 1996 to March 20, 1996, in connection with 
diagnoses of alcohol dependence, in remission, and PTSD sets 
forth a GAF evaluation of 45.  It also reflects a finding by 
a medical examiner that the veteran's GAF score for the 
previous year was also 45.  However, a June 1993 report also 
shows a GAF evaluation of 45, thus suggesting that by looking 
only to the GAF scores, there was no increase within a year 
prior to February 1996, but only a continuation of a certain 
level of impairment of functioning.  The Board notes that the 
GAF scores assigned in 1993 and 1996 are indicative of 
serious symptoms.  A GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home and is failing at school).  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition).  However, GAF scores are 
not by themselves determinative of the level of disability 
for VA rating purposes.  Given the veteran's personality 
disorder and alcohol abuse disorder, and the findings of 
impairment due to such on VA examinations dated in November 
1996 and March 1997, the Board believes it is reasonable to 
conclude that the reported GAF scores (unless otherwise 
indicated by the examiner) reflected impairment due to these 
other disorders as well as the PTSD.  It is clear from the 
various medical reports which listed the several disorders 
that the reported GAF scores were intended to reflect the 
level of psychological, social and occupational functioning 
due to the combination of all diagnosed psychiatric 
disorders, not just the PTSD.   

In sum, the Board concludes from the totality of evidence in 
this case that it was not factually ascertainable at any time 
prior to February 29, 1996, that a 100 percent evaluation was 
warranted for the veteran's service-connected PTSD.  In 
reaching this determination, the Board is unable to find such 
a state of approximate balance of the positive evidence with 
the negative evidence regarding any issue material to the 
determination in this matter so as to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

